Citation Nr: 1418757	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic strain.

2.  Entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic strain.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle instability with peroneal tendonitis.

4.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from January 1999 to June 1999, January 2002 to June 2002 and April 2003 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge of the Board at October 2010 and September 2012 hearings; transcripts of these hearings are of record.

This case was previously before the Board in December 2010 and June 2012.  In a February 2013 decision, the Board denied entitlement to service connection for radiculopathy of the right and left lower extremities and radiculopathy of the right and left upper extremities, denied an increase in a 10 percent rating for service-connected tinnitus, and remanded the issues of service connection for a right knee disability and bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 joint motion for partial remand, the parties (the Veteran and the Secretary of VA) agreed that the Board did not obtain an adequate examination with regard to the claim for service connection for radiculopathy of the right and left lower extremities, and requested that the Court vacate that portion of the February 2013 Board decision and remand the issue for additional development.  In an October 2013 order, the Court granted the motion, vacated that portion of the Board's February 2013 decision which denied these claims, and remanded these issues to the Board.  The case was subsequently returned to the Board.  In the joint motion, the parties indicated that the Veteran was not pursuing an appeal with regard to the issues of radiculopathy of the right and left upper extremities, and entitlement to an increase in a 10 percent rating for service-connected tinnitus.  The Court dismissed the appeal as to these issues, and they are no longer in appellate status.

While this case was pending at the Court, the AOJ was processing the issues that were remanded by the Board in its February 2013 decision, and those issues are once again before the Board.

The issues of service connection for radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in either ear to be considered a ratable disability by VA standards.

2.  The preponderance of the competent and credible evidence does not show that the Veteran's right knee disability (right knee strain, without arthritis) manifested during active service.  Nor does the evidence show that this disability is otherwise related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a ratable hearing loss disability in his right or left ears, and a bilateral hearing loss disability was not incurred or aggravated during his active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  A right knee disability was not incurred in or aggravated by his military service or a service-connected disability, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the claimed hearing loss and right knee disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its February 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2010 and June 2012 Board hearings.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Veteran contends that he has bilateral hearing loss that was incurred during active duty, and that he has a right knee disability that was either incurred in service or as a result of his service-connected right ankle disability.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss and arthritis are conditions that are listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis and sensorineural hearing loss (as an organic disease of the nervous system), are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran does not have a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on recent VA audiological examination in March 2013.  At that examination, audiometric findings revealed right ear decibel thresholds of 5, 5, 5, 5, and 5 and left ear decibel thresholds of 5, 5, 15, 10 and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal hearing in the right and left ears, and opined that the Veteran does not have hearing loss that is related to service because he has normal hearing sensitivity bilaterally.

The clear weight of the evidence demonstrates that the Veteran does not have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, an August 2007 private audiological evaluation report by R.M.G., MD, shows no hearing loss for VA purposes based on audiometric findings, with speech discrimination scores of 100 percent bilaterally.  By a letter dated in August 2007, Dr. G. stated that the Veteran had very mild left high frequency sensorineural hearing loss, and his hearing was otherwise normal.  

Likewise, audiometric testing performed during a November 2007 VA examination revealed right ear decibel thresholds of 5, 0, 0, 0, and 0, and left ear decibel thresholds of 5,0, 5, 5, and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 96 percent in the left ear.  

The Veteran submitted a report of a private audiological evaluation by T.L.W., Au.D. dated in May 2008 which found that, while audiometric testing was within the normal range, his word recognition scores using the Maryland CNC Test were 
were 84 percent in the right ear and 88 percent for the left.  She diagnosed bilateral hearing loss and tinnitus, and opined that it was more likely than not that his hearing loss was due to noise exposure during service.

While the May 2008 private evaluation report indicates a hearing loss disability for VA purposes based on speech recognition, the Board observes this record is in marked conflict with all of the other audiometric evaluations of record, two of which were conducted within one year of the May 2008 evaluation.  And, as noted, the most recent examination findings do not show a current hearing loss disability in either ear.  Thus, the Board finds that the preponderance of the evidence shows that he did not have a current bilateral hearing loss disability throughout the appeal.

The Veteran contends that he has such a disability.  In this regard, the Board observes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran has sufficient hearing loss to qualify as a disability under governing regulation, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

This determination necessarily is based on the results of objective clinical testing and data.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); Degmetich, supra.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability 

The medical evidence demonstrates that the Veteran has a current right knee disability, right knee strain.  See report of March 2013 VA examination.  Hence the issue before the Board is whether this disability is related to service or a service-connected disability.

The STRs are negative for a right knee injury or disability.

In May 2006, the Veteran filed his initial claims for service connection.  Although he claimed service connection for ankle and back disabilities, he did not claim service connection for a right knee disability.  

His initial claim for service connection for a right knee disability was filed in June 2008.

Both VA and private medical records reflect extensive treatment for other conditions, including a back disability, but reflect very little treatment for a right knee disability.  A December 2009 VA outpatient treatment record reflects that the Veteran was seen for right knee pain.

The Veteran has made conflicting statements regarding the onset of his right knee disability.  At his February 2010 RO hearing, the Veteran contended that his right knee disability was caused by his right ankle disability.  At his October 2010 Board hearing, the Veteran testified that his knee was fine during service, and it had begun giving way since service due to his ankle disability.  He also said there is no history of any knee issues in service.  See hearing transcript at page 6.  And, at his September 2012 Board hearing, the Veteran testified that he first injured his right knee in service, during boot camp, and it had become more of a chronic issue since then.  He said his knee problem had been progressing since 2001.  He also testified that he injured his right knee prior to service, but that the injury resolved within a few days.  He also contended that his right ankle disability was making his knee disability worse.  He and his representative referenced private medical records dated in August 2010 and October 2010 from Dr. E., and asserted that they related to his right knee disability.

However, a review of these private medical records from Dr. E. shows that they do not relate to a right knee disability, but instead relate to his spine disability.  Moreover, although these records reflect that the Veteran complained of multiple current medical conditions, he did not complain of a right knee disability.

On VA examination in May 2011, the Veteran reported that his right knee began hurting two or three years ago.  He also reported that the knee sometimes gave out, and that his knee pain usually occurred after he rolled his right ankle and then twisted his knee.  After a physical examination, the examiner diagnosed chronic right knee strain.  The examiner opined that it was likely that the Veteran was having recurrent ankle injuries secondary to his right ankle instability, but that there was no evidence that the Veteran was recurrently injuring his right knee at that time.  The examiner stated that a right ankle injury did not automatically lead to a right knee injury, and that there was no evidence in the medical records that the Veteran had a recurrent gait instability due to the right ankle deficit.  Therefore, it was the examiner's opinion that it is less likely than not that the right knee disability is etiologically related to the service-connected right ankle disability via causation or aggravation.

On VA examination in March 2013, the examiner stated that the claims file was reviewed.  The Veteran reported that he did not have a specific knee injury, and said that his knees had become painful as his service-connected ankle stability had worsened.  He said that when his ankle gave out, he fell and twisted his knee.
The examiner conducted a clinical examination and diagnosed right knee strain.  The examiner indicated that an X-ray study did not show evidence of arthritis of the knee.  The examiner noted that although the Veteran reported injuring his knee in service, there was no evidence in the medical records of such an injury, and opined that it was less likely as not that the current right knee disability was incurred in or caused by an event in service.  It is clear that the examiner considered the Veteran's assertions of in-service symptomatology and continuity since then.

The Board has reviewed all of the evidence of record.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran is competent to state that he has right knee pain, and to say how long he has had it.  But competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

There is no dispute that Veteran is competent to report knee pain in service, and to state when he first noticed it because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board must also determine if these statements are credible.

As part of this current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of knee pain and giving way began during service and continued since then.  However, he has also testified that his right knee was fine during service, and that his symptoms began after service.  The Board finds that the Veteran's more recently-reported history of continued right knee symptoms since active service is inconsistent with the other lay and medical evidence of record. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.

The post-service medical evidence does not reflect complaints or treatment related to a right knee disability for four years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of knee symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history, and the absence of complaints or treatment for years after service.  

The claims file contains two medical opinions regarding the etiology of the Veteran's current right knee strain.  The May 2011 and March 2013 VA compensation examiners collectively opined that the Veteran's current right knee disability was not likely related to service, and was not likely caused or permanently aggravated by a service-connected right ankle disability.  The examiners had the benefit of reviewing the Veteran's claims file and STRs, and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444   (2000).  Most significantly, the VA examiners provided explanations for their conclusions.  The discussion of the underlying rationale is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that these VA medical opinions are competent and highly probative in aggregate, and based on adequate rationales.

Further, to the extent that the Veteran contends that a medical relationship exists between his right knee disability and service or a service-connected disability, as a layperson, he is not shown to have medical training, and his opinion is thus outweighed by the VA medical opinions discussed above.  Most critically, the Veteran's essential contentions of a nexus between service or a service-connected disability and his current right knee disability have been fully investigated as mandated by the Court's decision in Jandreau, and there is no medical opinion of record that supports the Veteran's contentions. 

There is no X-ray evidence of current arthritis of the right knee, let alone manifested to a compensable degree during the first post-service year.  Thus, in the absence of competent medical evidence linking his current right knee disability to service, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's right knee disability is not attributable to his military service or a service-connected disability.  Even considering the Veteran's testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that the right knee disability was not shown in service or for years thereafter, and the right knee disability has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for right knee disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.


REMAND

The Veteran contends that he has radiculopathy of the right and left lower extremities secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic strain.

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

In light of the joint motion for remand and Court order, additional development is required prior to appellate review of the appeals for entitlement to service connection for radiculopathy of the right and left lower extremities as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic strain.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand.  In December 2010, the Board remanded both issues on appeal to the AOJ for additional development, specifically for a VA examination to determine the etiology of any current radiculopathy of the lower extremities.  The Board noted that a private physician, Dr. E., had recently diagnosed lumbar radiculopathy in August 2010.  A VA examination was conducted in May 2011, and the examiner found no current radiculopathy of the lower extremities.  

In the joint motion, the parties agreed that the May 2011 VA medical opinion was inadequate, and that the Board did not comply with Stegall, supra when it failed to obtain an adequate examination as to the nature and etiology of the lower extremity radiculopathy.  Thus, in light of the joint remand, a remand is required for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

In the joint remand, the parties noted that the May 2011 VA examiner indicated that the findings of a neurological examination and an electromyography (EMG) did not support a diagnosis of radiculopathy of the lower extremities, but that other evidence showed that the Veteran had been previously diagnosed with lumbar and thoracic radiculopathy (citing private treatment notes dated in January 2011, November 2010, October 2010 and December 2011.)  The parties also referenced the August 2010 private medical record from Dr. E.  Finally, the parties stated that the VA examination report was internally inconsistent, because the examiner stated that there was no evidence of numbness, tingling or weakness radiating into the lower extremities, but also stated that he did have numbness radiating into his left lower extremity.  Upon review of the examination report, the Board notes that the inconsistent "findings" identified by the parties were actually contained within the section of the examination report documenting the Veteran's reported medical history, not in the section devoted to examination findings by the examiner.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA or private medical records of treatment for disabilities of the lower extremities that are dated since January 2012.

2.  Arrange for a VA neurological examination to obtain a medical opinion as to the etiology of any current radiculopathy of the lower extremities.  The claims file must be provided to and reviewed by the examiner.

The examiner is advised that the medical evidence of record has been conflicting as to whether or not there is (or has been) current radiculopathy of the lower extremities, and should comment on this point.

The examiner is asked to opine as to whether it is at least as likely as not that (a) the Veteran has (or ever had) current radiculopathy of either or both lower extremities, and if so (b) whether it is at least as likely as not that it was caused or permanently aggravated by the service-connected back disability.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  After all such development and adjudication has occurred, readjudicate the Veteran's claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


